Upon consideration of the petition filed by Defendant on the 1st of March 2016 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*268"Denied by order of the Court in conference, this the 9th of June 2016."
The following order has been entered on the motion filed on the 1st of March 2016 by Defendant-Appellant for Arrest of Judgment:
"Motion Dismissed by order of the Court in conference, this the 9th of June 2016."
The following order has been entered on the motion filed on the 14th of March 2016 by Defendant for a New Trial:
"Motion Dismissed by order of the Court in conference, this the 9th of June 2016."